                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MAMADOU DRAME,                              :   CIVIL ACTION NO. 1:18-CV-1730
                                            :
                    Petitioner              :   (Chief Judge Conner)
                                            :
             v.                             :
                                            :
CLAIR DOLL, et al.,                         :
                                            :
                    Respondent              :

                                        ORDER

      AND NOW, this 6th day of November, 2018, upon consideration of the

petition (Doc. 1) for writ of habeas corpus pursuant to 28 U.S.C. § 2241 by petitioner

Mamadou Drame (“Drame”), a detainee in custody of Immigration and Customs

Enforcement in post-final order of removal status, in which Drame contends

that the duration of his detention has exceeded constitutional bounds, and further

upon consideration of the report (Doc. 8) of Magistrate Judge Martin C. Carlson,

recommending that the court deny Drame’s petition, reasoning that Drame’s

detention has not yet exceeded the six-month period deemed to be presumptively

reasonable by the Supreme Court of the United States, (id. at 6-11 (citing Zadvydas

v. Davis, 533 U.S. 678 (2001))), and that Drame’s alternative request that we direct

prison officials to allow him to marry his United States citizen fiancée is beyond the

purview of this habeas corpus proceeding, (id. at 11-12 n.1), and it appearing that no

party has objected to the report, see FED. R. CIV. P. 72(b)(2), and the court noting

that failure of a party to timely object to a magistrate judge’s conclusions “may

result in forfeiture of de novo review at the district court level,” Nara v. Frank, 488
F.3d 187, 194 (3d Cir. 2007) (citing Henderson v. Carlson, 812 F.2d 874, 878-79 (3d

Cir. 1987)), but that, as a matter of good practice, a district court should “afford

some level of review to dispositive legal issues raised by the report,” Henderson, 812

F.2d 878; see also Taylor v. Comm’r of Soc. Sec., 83 F. Supp. 3d 625, 626 (M.D. Pa.

2015) (citing Univac Dental Co. v. Dentsply Int’l, Inc., 702 F. Supp. 2d 465, 469 (M.D.

Pa. 2010)), in order to “satisfy itself that there is no clear error on the face of the

record,” FED. R. CIV. P. 72(b) advisory committee notes, and, following independent

review of the record, the court in agreement with Judge Carlson’s recommendation,

and concluding that there is no clear error on the face of the record, it is hereby

ORDERED that:

       1.     The report (Doc. 8) of Magistrate Judge Carlson is ADOPTED.

       2.     Drame’s petition (Doc. 1) for writ of habeas corpus pursuant to 28
              U.S.C. § 2241 is DISMISSED without prejudice to renewal at such
              time, if any, that Drame’s detention may become unreasonable and
              excessive.

       3.     The court finds no basis to issue a certificate of appealability. See R.
              GOVERNING SECTION 2254 CASES R. 11(a).

       4.     The Clerk of Court is directed to CLOSE this case.




                                          /S/ CHRISTOPHER C. CONNER
                                          Christopher C. Conner, Chief Judge
                                          United States District Court
                                          Middle District of Pennsylvania
